Final order of the Special Term, Westchester county, directing the appellant building inspector of the town of Eastehester to issue a permit to respondents for the erection of a gasoline filling station on their land on the ground that the town ordinance is invalid and ineffective as to respondents, etc., reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Findings of fact and conclusions of law inconsistent herewith are reversed. We find that the evidence does not establish that the only beneficial use of respondents’ land is as a gasoline filling station, but shows that there are conforming uses available. The evidence establishes that the ordinance, which prohibits the erection of gasoline filling stations in the Business “ A ” District, is a reasonable exercise of the police power, directly related to the public safety, health and welfare. Hagarty, Carswell, Adel and Taylor, JJ., concur; Close, J., not voting. Settle order on notice.